         Case 7:20-cr-00119-KMK Document 59 Filed 05/06/20 Page 1 of 1
         Case 7:20-cr-00119-KMK Document 60 Filed 05/08/20 Page 1 of 1



                                 Green & Willstatter
                                   ATTORNEYS AT LAW
                               200 MAMARONECK AVENUE
                                       SUITE 605
                             WHITE PLAINS, NEW YORK 10601

THEODORE S. GREEN                     (9 1 4) 948-5656
RICHARD 0 . W!LLSTATTER             FAX (9 1 4) 948-8730        E-MAIL: WILLSTATTER@MSN .COM




                                                 May 6, 2020


Hon. Kenneth M. Karas
United States District Court
300 Quarropas Street
White Plains, New York 10601
                                   Re: United States v. Margaret Flood
                                         20 Cr. 119 (KMK)
Dear Judge Karas:

       This is an application, on consent of the government, to adjourn the sentencing
proceedings for 60 to 90 days, sometime in August or September, due to the current
national pandemic. The sentencing is currently set for June 8, 2020. We still need to do
the safety valve proffer for my client.

                                                 Very truly yours,

                                                 Isl Richard Willstatter
                                                 RICHARD D. WILLSTATTER

cc:    Lindsey Keenan
       Assistant U.S. Attorney
